Title: To Thomas Jefferson from Bernard Peyton, 12 December 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
12 Decemr 1822I yesterday recd bill of lading from Peter Maverick of New York, for 1 Box, containing 250 impressions of a plan of the University of Virginia— on the arrival of the Box, would you allow me to take a copy out of it for myself?— I think it would have a good effect to distribute a few amongst the members of the Assembly— but you know best as to that:— I should be glad of one to keep myself—I am much pleased indeed to hear of your rapid recovery from the fracture you lately met with— I trust by this time you are perfectly well again.With great respect Dr Sir Yours very TrulyBernard PeytonFlour $6Wheat 125¢